Exhibit 10.11

LOGO [g43068img1.jpg]

June 21, 2004

Vincent C. Perro

78 West 12th Street

New York, New York 10011

Dear Vince:

On behalf of Heidrick & Struggles International, Inc., I am pleased to confirm
the terms of your employment arrangement.

 

  1. Start Date. You will commence employment on July 1, 2004 (the “Effective
Date”).

 

  2. Title. You will serve as Managing Partner, Leadership Services of
Heidrick & Struggles International, Inc. (the “Company”), reporting to the Chief
Executive Officer of the Company. As Managing Partner, Leadership Services, you
will have senior executive responsibility for our existing and planned worldwide
non-search leadership consulting activities. Your objective will be to lead this
business to the achievement of mutually developed goals.

 

  3. You will be located in the New York – Park Avenue office.

 

  4. Base Management Salary. You will receive a monthly base salary of $20,834,
which is $250,000.00 annually, subject to review annually, starting in 2006.

 

  5. SOB Salary. In addition to the salary provided for in section 4, you will
be eligible to participate in our source-of-business (SOB) salary and bonus
program subject to normal guidelines. For the remainder of 2004, your monthly
SOB salary will be $16,667. For 2005, your SOB salary will be re-set, based upon
our mutual learnings in 2004, but the monthly draw will be at least the 2004
amount.

 

  6. Target Management Bonus. Your target bonus for 2004 is $250,000.00
(guaranteed at 100% for 2004, pro rated for the portion of 2004 during which you
are employed). You will also participate in the Company’s Management Incentive
Plan (Tier I). Bonuses are discretionary and are not earned until approved by
the Compensation Committee and/or Board of Directors of the Company. The annual
bonus (including the guaranteed 2004 bonus amount) will be payable only if you
are in the Company’s employ on the regular bonus payment date.

2740 Sand Hill Road  Menlo Park, CA 94025-7096  Phone: 650/234-1500  FAX:
650/854-4191

Heidrick & Struggles, Inc.  Offices in Principal Cities of the World



--------------------------------------------------------------------------------

Vincent C. Perro

June 21, 2004

Page 2

 

  7. Incentive Compensation and Other Plans. You will be entitled to participate
in other management compensation plans, including the Management Stock Option
Plan, the Change in Control Severance Plan at Tier I and the Severance Pay Plan
as a Top Management employee, as such plans may be amended from time to time.
With respect to the Severance Pay Plan the term “Good Reason” shall have the
meaning defined below and any resignation by you for Good Reason shall be deemed
a termination by the Company without Cause under the Severance Plan.

The term “Good Reason” shall mean (i) the elimination of your position
(excluding a change to a position of equal or greater seniority in the Company)
or a diminution of responsibilities associated with your position or (ii) a
change in the location of your principal place of employment more than 50 miles
from its initial location without your approval. Notwithstanding the foregoing,
an action by the Company which is cured within 30 days after receipt of written
notice of such occurrence shall not constitute Good Reason.

 

  8. Sign-On Stock Option. As of the Effective Date, you will receive a stock
option grant to purchase 30,000 shares of Heidrick & Struggles International,
Inc. common stock. The options will be granted at the closing price of the
common stock as reported on NASDAQ on the date of grant, will vest 33.3% per
year over a three year period, and will have a five year term. You will be
eligible for consideration for a grant during our Ql 2005 grant cycle, even
though you will not have been with the firm for a year.

 

  9. Benefits. You will be eligible to participate in the Company’s benefit
programs at the same level as other senior executives of the Company on your
effective date. Our benefits program includes group health, dental, vision,
life/AD&D, long-term disability, short-term disability salary continuation, paid
holidays, Flexible Spending Account, and the Heidrick & Struggles, Inc. 401(k)
Profit-Sharing and Retirement Plan. You will also be eligible to participate in
the Company’s Physical Examination and Financial Planning Program. Our benefits
program, compensation programs, and policies are reviewed from time to time by
Company management and may be modified, amended, or terminated at any time.

 

  10. Expenses. The Company will reimburse you for all of your business expenses
in accordance with its policies.

 

  11. Confidentiality. Your employment with the Company under this Agreement
necessarily involves your access to and understanding of certain trade secrets
and confidential information pertaining to the business of the Company and its
affiliates. During the term of your employment with the Company and thereafter,
you will not, directly or indirectly, without the prior written consent of the
Company, disclose or use for the benefit of any person, corporation or other
entity, or for yourself any and all files, trade secrets or other confidential
information concerning the internal affairs of the Company and its affiliates,
including, but not limited to, information pertaining to its clients, services,
products, earnings, finances, operations, methods or other activities; provided,
however, that the



--------------------------------------------------------------------------------

Vincent C. Perro

June 21, 2004

Page 3

foregoing shall not apply to information which is of public record or is
generally known, disclosed or available to the general public or the industry
generally (other than as a result of your breach of this covenant).
Notwithstanding the foregoing, you may disclose such information as is required
by law during any legal proceeding or to your personal representatives and
professional advisers and, with respect to such personal representatives and
professional advisers, you shall inform them of your obligations hereunder and
take all reasonable steps to ensure that such professional advisers do not
disclose the existence or substance thereof. Further, you shall not, directly or
indirectly, remove or retain, and upon termination of employment for any reason
you shall return to the Company, any records, computer disks, computer
printouts, business plans or any copies or reproductions thereof, or any
information or instruments derived therefrom, arising out of or relating to the
business of the Company and its affiliates or obtained as a result of your
employment by the Company.

 

  12. Non-Solicitation/Non-Competition. During the term of your employment with
the Company and for a period of six-months after the termination of your
employment with the Company, you shall not (i) become an employee of or
consultant to any principal search competitor of the Company in substantially
the same function as your employment with the Company or its affiliates in the
twelve-months prior to termination of your employment or (ii) directly or
indirectly solicit, any client of the Company or any of its affiliates with whom
you have had a direct relationship or supervisory responsibility in the 24 month
period immediately preceding such termination, or (iii) directly or indirectly
solicit or hire, or assist any other person in soliciting or hiring, any
employee of the Company or its affiliates (as of your termination of employment
with the Company) or any person who, as of such date, was in the process of
being recruited by the Company or its affiliates, or induce any such employee to
terminate his or her employment with the Company or its affiliates.

 

  13. Other Legal Matters.

You will be an “employee at will” of the Company, meaning that either party may
terminate the employment relationship at any time for any reason (with or
without Cause or Good Reason), except for such period of notice as may be
expressly provided in writing under written Company employment policies in
effect at the time of such termination. Your initial and continuing employment
will be subject to your having the ability to work legally in the United States.

You have advised the Company that your execution and performance of the terms of
this Agreement do not and will not violate any other agreement binding on you or
the rights of any third parties and you understand that in the event this advice
is not accurate the Company will not have any obligation to you under this
Agreement.

This letter agreement contains our entire understanding and can be amended only
in writing and signed by you and the Chief Executive Officer or Chief Legal
Officer. You specifically acknowledge that no promises or commitments have been
made to you that are not set forth in this letter.



--------------------------------------------------------------------------------

Vincent C. Perro

June 21, 2004

Page 4

Any controversy or claim arising out of or relating to this agreement or for the
breach thereof, or your employment, including without limitation any statutory
claims (for example, claims for discrimination including but not limited to
discrimination based on race, sex, sexual orientation, religion, national
origin, age, marital status, handicap or disability; and claims relating to
leaves of absence mandated by state or federal law), breach of any contract or
covenant (express or implied), tort claims, violation of public policy or any
other alleged violation of statutory, contractual or common law rights (and
including claims against the Company’s officers, directors, employees or agents)
if not otherwise settled between the parties, shall be conclusively settled by
arbitration to be held in New York, New York, in accordance with the American
Arbitration Association’s Employment Dispute Resolution Rules (the “Rules”).
Arbitration shall be the parties’ exclusive remedy for any such controversies,
claims or breaches. The parties agree they shall not seek any award for punitive
damages for any claims they may have under this Agreement. The parties also
consent to personal jurisdiction in New York, New York with respect to such
arbitration. The award resulting from such arbitration shall be final and
binding upon both parties. Judgment upon said award may be entered in any court
having jurisdiction. This agreement shall be governed by the laws of the State
of New York without regard to any conflict of law provisions of any
jurisdiction.

You and the Company hereby waive the right to pursue any claims, including but
not limited to employment termination - related claims, through civil litigation
outside the arbitration procedures of this provision, unless otherwise required
by law. You and the Company each have the right to be represented by counsel
with respect to arbitration of any dispute pursuant to this paragraph. The
arbitrator shall be selected by agreement between the parties, but if they do
not agree on the selection of an arbitrator within 30 days after the date of the
request for arbitration, the arbitrator shall be selected pursuant to the Rules.

In the event of any arbitration hereunder, the parties agree each shall bear its
or his own attorneys’ fees and costs associated with or arising from such
arbitration or other proceeding.

 

Yours sincerely,

/s/ Thomas J. Friel

Thomas J. Friel

Chief Executive Officer

cc:  

Fritz E. Freidinger

Scott W. Sherwood



--------------------------------------------------------------------------------

Vincent C. Perro

June 21, 2004

Page 5

I hereby accept the terms and conditions of employment as outlined above:

 

/s/ Vincent C. Perro

   

6/22/04            

  Vincent C. Perro     Date  



--------------------------------------------------------------------------------

LOGO [g43068img002.jpg]

Thomas J. Friel

Chairman and CEO

April 26, 2005

Mr. Vincent Perro

Heidrick & Struggles, Inc.

245 Park Avenue

New York, NY 10167

Dear Vince:

During these initial months in 2005, we have spent considerable effort
developing our operating plans for the year. As a member of the Company’s Global
Leadership Team, I am pleased to confirm how your 2005 compensation
opportunities will be linked to these objectives. Since the terms of our
compensation programs are made in conjunction with any existing employment
agreement, this letter is not intended to replace any existing employment terms
or conditions not described within this memorandum.

The foundation of our 2005 compensation programs is based on profitable growth
and employee ownership. By providing a mix of short-term and long-term
performance compensation, we strive to balance the desire to meet our annual
operating objectives while also staying focused on long-term progress. Shown
below is a summary of your participation and some important program highlights.
The attached materials provide complete information on these programs.

For 2005, you are eligible to participate in the following compensation
programs:

Management Salary

Effective January 1, 2005, your management base salary is $350,000. This salary
will be paid in accordance with regular payroll practices. The management salary
is distinct from your Fee/SOB salary, if any, and is not applied against the
relevant Fee/SOB tiers. This salary will be reviewed on an ongoing basis and
formally at the end of the year.

Management Bonus (MIP)

Your target management bonus is $350,000, You may earn from 0% to 200% of your
target bonus based on Company and the applicable regional performance against
certain revenue and operating income targets (see chart on the next page), as
well as your own individual performance against KPIs.

Your bonus amount will be determined by your management and is discretionary,
based upon performance. For the bonus year ending in 2005, $100,000 is
guaranteed and will paid monthly along with your management salary. Assuming
normal business conditions, for years beyond 2005, your combined annual salary
and guaranteed bonus may increase, but will not be less than $450,000 paid
monthly. Additionally, 10% of any performance bonus will be paid in the form of
restricted stock units (RSUs).

Sears Tower – Suite  4200 233 South Wacker Drive  Chicago, IL 60606-6303  Phone:
312/496-1352  Fax: 312/496-1283

2740 Sand Hill Road  Menlo Park, CA 94025-7096  Phone: 650/234-1511  Fax:
650/233-7585

Heidrick & Struggles, Inc.  Offices in Principal Cities of the
World  www.heidrick.com



--------------------------------------------------------------------------------

Mr. Vincent Perro

April 26, 2005

Page 2 of 2

Under Company policy, the management bonus is paid the following March.
Discretionary bonuses are not earned until declared by the Board of Directors or
an appropriate committee of the Board of Directors, and are payable only if you
are employed on the bonus payment dates.

It is important to note that the Company and the Region must meet its Threshold
level of Operating Income before any MIP bonuses may be paid out.

2005 Alignment Matrix: Target Performance ($000 million)

 

Organization Unit

   Net
Revenue    Operating Income
$/%     Percent of Target Bonus
Opportunity Available  

All Company

   $ 425.0    $ 45.5/10 %   100 %

Asia/Pacific

   $ 39.0    $ 11.3/29 %   100 %

Austria, Germany, Poland, Switzerland

   $ 47.3    $ 9.8/21 %   100 %

Benelux and Nordic

   $ 16.3    $ 2.2/13 %   100 %

Latin America

   $ 13.2    $ 1.9/14.1 %   100 %

North America

   $ 222.8    $ 68.9/30.9 %   100 %

Southern Europe

   $ 28.4    $ 4.5/16 %   100 %

UK

   $ 42.9    $ 4.7/11 %   100 %

Management Stock Awards

You have been granted shares of restricted stock units (RSUs) and nonqualified
stock options to align your efforts with shareholder interests and firm-wide
priorities. Your stock option grant is for 5,000 shares. The exercise price for
this stock option is $36.17, which was the fair market value of HSII stock at
closing on the date of grant, March 10, 2005. Your RSU grant is for 5,000
shares. The stock option and RSUs will vest ratably over three years and the
stock option has a five-year term from the date of grant. Detailed grant
documents will follow under separate cover.

I look forward to working together to achieve the very aggressive targets we
have set for 2005 and beyond. Thanks for all you have contributed as a key
member of the management team. I personally am very appreciative.

All the best for a great 2005.

 

Sincerely,

/s/ Thomas J. Friel

Thomas J. Friel Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

LOGO [g43068img003.jpg]

Amended Version #4

Thomas J. Friel

Chairman and CEO

September 19, 2005

Mr. Vincent Perro

Heidrick & Struggles, Inc.

245 Park Avenue

New York, NY 10167

Dear Vince:

As a member of the Company’s Global Operating Team, I am pleased to confirm your
revised 2005 compensation opportunities. Since the terms of our compensation
programs are made in conjunction with any existing employment agreement, this
letter is not intended to replace any existing employment terms or conditions
not described within this memorandum.

The foundation of our 2005 compensation programs is based on profitable growth
and employee ownership. By providing a mix of short-term and long-term
performance compensation, we strive to balance the desire to meet our annual
operating objectives while also staying focused on long-term progress. Shown
below is a summary of your participation and some important program highlights.
More complete information on these programs can be obtained in plan documents.

For 2005, you are eligible to participate in the following compensation
programs:

Management Salary

Effective January 1, 2005, your management base salary is $450,000. This salary
will be paid in accordance with regular payroll practices. The management salary
is distinct from a Fee/SOB salary, if any, and is not applied against the
relevant Fee/SOB tiers. This salary will be reviewed on an ongoing basis.

Management Bonus (MIP)

Your target management bonus is $350,000. You may earn from 0% to 200% of your
target bonus based on Company and the applicable regional performance against
certain revenue and operating income targets (see chart on the next page), as
well as your own individual performance against KPIs.

Your bonus amount will be determined by your management and is discretionary,
based upon performance. Additionally, 10% of any performance bonus will be paid
in the form of restricted stock units (RSUs). Under Company policy, the
management bonus is paid the following March. Discretionary bonuses are not
earned until declared by the Board of Directors or an appropriate committee of
the Board of Directors, and are payable only if you are employed on the bonus
payment dates.

Sears Tower – Suite 4200  233 South Wacker Drive  Chicago, JL 60606-6303  Phone:
312/496-1352  Fax: 312/496-1283

2740 Sand Hill Road  Menlo Park, CA 94025-7096  Phone: 650/234-1511  Fax:
650/233-7585

Heidrick & Struggles, Inc.  Offices in Principal Cities of the
World  www.heidrick.com



--------------------------------------------------------------------------------

Mr. Vincent Perro

Page 2 of 2

It is important to note that the Company and the Region must meet its Threshold
level of Operating Income before any MIP bonuses may be paid out.

2005 Alignment Matrix: Target Performance ($000 million)

 

Organization Unit

   Net Revenue    Operating Income
$/%     Percent of Target Bonus
Opportunity Available  

All Company

   $ 425.0    $ 45.5/10 %   100 %

Asia/Pacific

   $ 39.0    $ 11.3/29 %   100 %

Austria, Germany, Poland, Switzerland

   $ 47.3    $ 9.8/21 %   100 %

Benelux and Nordic

   $ 16.3    $ 2.2/13 %   100 %

Latin America

   $ 13.2    $ 1.9/14.1 %   100 %

North America

   $ 222.8    $ 68.9/30.9 %   100 %

Southern Europe

   $ 28.4    $ 4.5/16 %   100 %

UK

   $ 42.9    $ 4.7/11 %   100 %

Leadership Consulting

   $ 15.2    $ 0.10/1 %   100 %

Management Stock Awards

You have been granted shares of restricted stock units (RSUs) and nonqualified
stock options to align your efforts with shareholder interests and firm-wide
priorities. Your stock option grant is for 5,000 shares. The exercise price for
this stock option is $36.17, which was the fair market value of HSII stock at
closing on the date of grant, March 10, 2005. Your RSU grant is for 5,000
shares. The stock option and RSUs will vest ratably over three years and the
stock option has a five-year term from the date of grant. Detailed grant
documents will follow under separate cover.

Special Severance Arrangement

Due to your unique circumstances, we are pleased to offer a special severance
arrangement over and above our normal Tier 1 program for Top Management. This
special severance amount will be one times your then current salary and targeted
annual bonus ($450,000 + $350,000 = $800,000; based upon your 2005 compensation)
and will be in effect through December 31, 2007 or your qualification for the
yet to be finalized LTIP termination fee (LTIP plan under development and
expected to be finalized and approved in December 2005), whichever comes first.
All standard severance qualification rules also apply to this special severance
arrangement.

I look forward to working together to achieve the very aggressive targets we
have set for 2005 and beyond. Thanks for all you have contributed as a key
member of the management team. I personally am very appreciative.

 

Sincerely,

/s/ Thomas J. Friel

Thomas J. Friel

Chairman and Chief Executive Officer